Opinión disidente del
Juez Asociado Sr. Díaz Cruz.
No considero que el sistema de panel de arbitraje para entender en acciones de daños por culpa o negligencia (mala práctica) contra profesionales en el cuidado de salud (Art. 41.100 y ss.) Código de Seguros, 26 L.P.R.A. see. 4110 y ss.) perturbe o disminuya el ejercicio del poder judicial de los tribunales en grado impermisible bajo la Consti-tución. La integración del panel ordenada en 26 L.P.R.A. see. 4111, por un abogado que será su Presidente, un miembro de la profesión médica perteneciente a la misma clase de la persona demandada y un representante del interés público que no será abogado ni profesional en el cuidado de la salud ni representante de institución dedi-cada a esa práctica, designados (que vale decir escogidos) por el Juez Administrador de la sala competente, provee a las partes un foro de excelencia, de igual idoneidad al tribunal de derecho que en el curso del juicio oye testimo-nio pericial o refiere a un comisionado, bajo la Regla 41 de Procedimiento Civil cuestiones técnicas o de naturaleza *764pericial especializada. A tal punto el panel de arbitraje médico no es más que un comisionado colectivo, tres en vez de uno, con superior capacidad para insuflar justicia a sus determinaciones porque tiene la dirección de un abogado, el conocimiento especializado de un médico y un represen-tante no comprometido del interés público que aporta al panel el valor de equilibrio que es la cualidad moderadora por excelencia del jurado.
En este diseño de panel de arbitraje médico, como en el más modesto de comisionado nada rinde la justicia. Por el contrario se enriquece y mejora con la versatilidad técnica, intelectual y social de sus componentes. Así visto en la fibra básica de su estructura, no me impresiona el rutina-rio y casi automático ataque constitucional que está a la espera de toda legislación reformista y que en este caso invoca precedentes de tribunales que han interpretado estatutos vis & vis Constituciones que no coinciden necesa-riamente con los nuestros.
A pesar de su referencia a un panel, la decisión final es del tribunal que “expedirá la resolución correspondiente”, 26 L.P.R.A. see. 4113(4), después de revisar la decisión del panel, con plena audiencia para la parte inconforme en la que podrá solicitar del tribunal su revocación o modifi-cación basada en que (a) las determinaciones de hecho son claramente erróneas; o (b) la decisión no fue emitida con-forme a derecho; o (c) no se llevaron a cabo los procedi-mientos necesarios para su emisión. En términos prácticos de implementación de justicia, frente al reservado poder revisor y fiscalizador del tribunal de la decisión del panel, no goza ésta de más finalidad que el informe de un comi-sionado. De ahí que reiteramos el criterio de que este panel en esencia es un examinador de pruebas que excede la facultad del comisionado sólo en número, tres en vez de uno, mas inseparablemente supeditado como éste al crite-rio judicial sobre la corrección de su laudo.
Este panel de arbitraje médico ha tenido buena expe-*765riencia en nuestro país: ha provisto un foro altamente cua-lificado, promovido las transacciones, aliviado los tribu-nales de reclamaciones frívolas y todo ello con la más amplia oportunidad de presentar el caso, pues la ley hasta provee relevo de pago de dietas del panel a quien carezca de recursos económicos para sufragarlas; concede a las partes el derecho a objetar la designación de un miembro del panel, por causa justificada, que el tribunal sustituirá a su discreción, y finalmente establece recurso de revisión ante el Tribunal Supremo de la resolución del Tribunal Superior. 26 L.P.R.A. see. 4114. ¿Acaso puede haber mejor garantía del debido proceso de ley?
Es difícil entender que dentro de la amplia facultad que a la Asamblea Legislativa confiere el Art. V, Sec. 2 de nuestra Constitución de 1952 para “crear y suprimir tribunales ...” y para determinar “su competencia y organi-zación”, pueda tacharse de inconstitucional este órgano de auxilio a los tribunales, que no es producto de creación ni supresión, sino simple acto de organización en probado beneficio de la adjudicación de este tipo de reclamaciones. Al mismo infundado ataque estaría sujeto el proyecto para la creación de cortes de pueblo o de vecindario para co-nocer de controversias mínimas, y otra vez se presentaría la Constitución como rémora y obstáculo a reformas del sis-tema judicial y a la mejoría del método para dirimir con-troversias. A tan inesperada interpretación conduce el re-clutamiento de los criterios de Iowa, Wisconsin, Tennessee e Illinois.
El panel de arbitraje médico no es más que un comisio-nado plural; su decisión carece de finalidad hasta obtener la aprobación del tribunal, luego de amplia audiencia de impugnación. Es un instrumento de auxilio en la adjudi-cación racional de este tipo de pleitos por nuestros jueces que retienen completo control del resultado final. Hace tiempo es principio inconmovible e incuestionado que el Poder Judicial no sufre detrimento porque personas que no *766son jueces, en determinados casos hagan las determina-ciones de hecho. Crowell v. Benson, 285 U.S. 22 (1932).
El ejercicio por la Asamblea Legislativa del poder cons-titucional para crear tribunales y reorganizar su compe-tencia en este caso del panel de arbitraje médico, es de menor dimensión al utilizado en la institución de agencias administrativas como D A C O, Junta de Planificación, Oficina de Personal y otras donde se refiere la controver-sia a un órgano especializado antes que al tribunal. Bajo el mismo principio, podría instaurarse el arbitraje compulso-rio en conflictos laborales. En resultado final, la Asamblea Legislativa en el caso que nos ocupa no ha hecho otra cosa que reclamar para este tipo de controversias la innegable utilidad de los organismos administrativos. “Es facultad exclusiva del legislador la de determinar qué tipo de organización se presta mejor para el desempeño de una función pública. Si el legislador prefiere una junta o un departamento o una corporación pública a un negociado, esa preferencia, salvo disposiciones constitucionales que expresamente la prohíban, es definitiva para los tribu-nales.” P.R. Telephone Co. v. Tribl. Contribuciones, 81 D.P.R. 982, 1000 (1960). (Énfasis nuestro.)
Desde que nacimos a la profesión estamos viendo Comi-sionados a quienes se les encomienda expresamente oír la prueba y hacer determinaciones de hecho. No parece tan novedoso, sino sabia medida, encomendarlas a un panel de tres comisionados selectos.
Sostengo la constitucionalidad de la Ley y anularía la resolución de instancia.